UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7637



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ALVEDA INGRAM RICHARDSON, a/k/a Alveda Ingram,

                                              Defendant - Appellant.



                              No. 95-7759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ALVEDA INGRAM RICHARDSON, a/k/a Alveda Ingram,

                                              Defendant - Appellant.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge; Herbert N.
Maletz, Senior Judge, sitting by designation. (CR-92-207-L, CA-94-
3361-L)

Submitted:   April 15, 1996                 Decided:   April 25, 1996
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


No. 95-7637 dismissed and No. 95-7759 affirmed by unpublished per
curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Atlanta,
Georgia, for Appellant. Andrea L. Smith, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant noted Appeal No. 95-7637 outside the sixty-day

appeal period established by Fed. R. App. P. 4(a)(1), failed to

obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not

entitled to relief under Fed. R. App. P. 4(a)(6). The time periods
established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). The district court entered its order on June 15, 1995;

Appellant's notice of appeal was filed on August 29, 1995. Appel-

lant's failure to note a timely appeal or obtain an extension of
the appeal period deprives this court of jurisdiction to consider

this case. We therefore dismiss Appeal No. 95-7637.

     In Appeal No. 95-7759, Appellant appeals from the district
court's orders denying her motion to file a notice of appeal out of

time and denying reconsideration of that order. We have reviewed

the record and the district court's opinion and find no abuse of

discretion and no reversible error. Accordingly, in No. 95-7759, we

affirm on the reasoning of the district court. United States v.
Richardson, Nos. CR-92-207-L; CA-94-3361-L (D. Md. Oct. 16, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.


                                    No. 95-7637 - DISMISSED

                                3
    No. 95-7759 - AFFIRMED




4